July 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         PATRICIA MARTIN, Appellant

NO. 14-14-00033-CV                           V.

          GREGG BRINKLEY AND SARAH BRINKLEY, Appellees
                 ________________________________

       This cause, an appeal from the judgment signed October 14, 2013 in favor of
appellees Gregg Brinkley and Sarah Brinkley, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant Patricia Martin to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.